 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-149-JAM
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT
13                        v.                            AND RULE 12 MOTIONS DEADLINES;
                                                        FINDINGS AND ORDER
14   DOMINGO ENE,
     JOSHUA HOPOI, and                                  DATE: May 7, 2019
15   RAYMOND SU,                                        TIME: 9:15 a.m.
                                                        COURT: Hon. John A. Mendez
16                              Defendants.
17

18                                            STIPULATION

19         1.     By previous order, this matter was set for status on May 7, 2019, and time was excluded

20 through that date.

21         2.     By this stipulation, the defendants now move to continue the status conference until June

22 18, 2019 at 9:15 a.m., and to exclude time between May 7, 2019, and June 18, 2019, under Local Code

23 T4.

24         3.     In addition, the parties request that the Court set deadlines for pretrial motions and a

25 motion hearing date according to the following schedule:

26                a)      June 4, 2019: All Rule 12 motions due

27                b)      June 25, 2019: Oppositions due

28                c)      July 9, 2019: Replies due


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS & RULE 12 MOTIONS DEADLINES
 1                  d)     July 23, 2019: Motion Hearing

 2          4.      The parties agree and stipulate, and request that the Court find the following:

 3                  a)     The government has produced to defense counsel over 2000 pages of discovery,

 4          as well as a significant amount of audio and video. The government produced three additional

 5          disks on April 17, 2019.

 6                  b)     The defendants were arraigned on the Superseding Indictment on November 14,

 7          2018.

 8                  c)     Counsel for all three defendants require additional time to review the discovery,

 9          conduct interviews and other investigation, and gather additional information about potential

10          mitigating factors.

11                  d)     Counsel for defendants believe that failure to grant the above-requested

12          continuance would deny them the reasonable time necessary for effective preparation, taking into

13          account the exercise of due diligence.

14                  e)     The government does not object to the continuance.

15                  f)     Based on the above-stated findings, the ends of justice served by continuing the

16          case as requested outweigh the interest of the public and the defendant in a trial within the

17          original date prescribed by the Speedy Trial Act.

18                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

19          et seq., within which trial must commence, the time period of May 7, 2019, to June 18, 2019,

20          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

21          because it results from a continuance granted by the Court at defendant’s request on the basis of

22          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

23          of the public and the defendant in a speedy trial.

24          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

25 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

26 must commence.

27          IT IS SO STIPULATED.

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS & RULE 12 MOTIONS DEADLINES
 1
     Dated: May 2, 2019                             MCGREGOR W. SCOTT
 2                                                  United States Attorney
 3
                                                    /s/ MIRIAM R. HINMAN
 4                                                  MIRIAM R. HINMAN
                                                    Assistant United States Attorney
 5

 6
     Dated: May 2, 2019                             /s/ TASHA CHALFANT
 7                                                  TASHA CHALFANT
                                                    Counsel for Defendant
 8                                                  Domingo Ene
 9
     Dated: May 2, 2019                             /s/ NOA OREN
10                                                  NOA OREN
                                                    Counsel for Defendant
11                                                  Joshua Hopoi
12
     Dated: May 2, 2019                             /s/ LINDA PARISI
13                                                  LINDA PARISI
                                                    Counsel for Defendant
14                                                  Raymond Su
15

16

17                                      FINDINGS AND ORDER
18        IT IS SO FOUND AND ORDERED this 3rd day of May, 2019
19
                                                 /s/ John A. Mendez
20                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS & RULE 12 MOTIONS DEADLINES
